Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/25/2020 has been entered.
Response to Amendment
3.	In response to the office action mailed on 05/15/2020 applicant filed an amendment on 07/06/2020, amending claims 1, 3-5, 7, 8, 10-12, 14-18, and 20.  The pending claims are 1-20. 

 Response to Arguments
4.	Applicant's arguments filed 11/25/2020 have been fully considered but they are not persuasive. 
Applicant argues that the prior art McAteer in view of Gonzalez-Dominguez does not teach “determining at least one problem word in the first transcription based on an associated grammatical relevance to neighboring words in the first transcription, wherein the grammatical relevance comprises a first probability score, the at least one problem word was uttered in the second language preference, and other words in the utterance are uttered in the default language”. 
I want to go to the Mara3IItt") has a problem word “Mara3IItt" in Russian language while the rest of the sentence is in English language.  The prior art of record McAteer teaches the same concept at paragraphs [0030] and [0031], wherein the sentence “He lived on roux day grunge, in Paris” is in English, but includes some French words.
	Applicant argues that the prior art McAteer in view of Gonzalez-Dominguez does not teach “the at least one problem word in the first transcription is transcribed using an accoustic transcription based on a pre-existing corpus of transcription data from the default language”.
	The examiner refers applicant to the prior art McAteer, paragraph [0037], the example of transcribing the word “Paris” pronounced in French as “Paree”.   The speech-to-text process using acoustic transcription based on a pre-existing corpus of transcription data from the default language English assumed that "Parry" was intended, as in "Parry Sound, Northeastern Ontario, Canada." In this case, although "in Parry" may be a statistically relevant pattern in English, the French statistical model and phoneme------orthographic dictionary may suggest that "in Parry" be corrected to "en Paris," since that is more valid pattern in French.
	As per the rest of the claims, and combinations of prior art reference, applicant has no further arguments beside the ones mentioned above.  Therefore, all the combinations of prior art reference mentioned above are valid, and all other claims are rejected for the same reasons as set above. 


Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-12, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over McAteer (US 2016/0179774) in view of Gonzalez-Dominguez (US 20150364129).
As per claim 1, McAteer teaches a method for bilingual speech-to-text (STT) transcription ([0017]), comprising:
obtaining a default language corpus and determining the default language (obtaining a default dictionary, i.e. English dictionary, [0022]; and determining the default language, [0029]); 
obtaining a second language corpus based on the second language preference ([0022], dictionaries corresponding to different languages); 
receiving a first transcription of an utterance using the default language corpus and natural language processing (NLP) (McAteer, [0030]-[0031], receiving a transcription of utterance in English with some words in French); 
determining at least one problem word in the first transcription based on an associated grammatical relevance to neighboring words in the first transcription, wherein the grammatical , the at least one problem word was uttered in the second language preference, and other words in the utterance are uttered in the default language ( [0017], identifying post speech-to-text errors, and [0030]-[0031], wherein the system flags French words within a sentence in English “ He lived on roux day grunge, in Paris.”; and [0034], wherein probabilistic models (that necessarily provide probability scores) are used to discover the out-of-context words. );
upon determining that the first probability score is below a first threshold, performing an acoustic lookup for an audible match for the problem word in the first transcription based on an associated acoustical relevance, wherein the acoustical relevance comprises a second probability score ([0034], using a set of probabilistic models (that necessarily provide probability scores) and acoustic look-up dictionaries to discover that the out-of-context (problem) words in the current default language text, is actually a valid contextual pattern in another language, and proposing alternatives phonemes characters in the relevant dictionary for this language.  See also, [0070]-[0073] for calculating the probability of a word being the correct word.  See also [0037], wherein said, for instance, if Paris had been pronounced as "Paree" (i.e. correct French pronunciation), the speech-to-text process may have assumed that "Parry" was intended, as in "Parry Sound, Northeastern Ontario, Canada." In this case, although "in Parry" may be a statistically relevant pattern in English, the French statistical model and phoneme orthographic dictionary may suggest that "in Parry" be corrected to "en Paris," since that is more valid pattern in French.”.  In other word, after determining that the acoustical match “in Parry” from the default English corpus is not correct (below a threshold), McAteer determines a match word “en Paris” from the secondary French corpus and uses it for transcribing the received sentence), and the at least one problem word in the first transcription is transcribed using an  ([0037], the example of transcribing the word “Paris” pronounced in French as “Paree”.   The speech-to-text process using acoustic transcription based on a pre-existing corpus of transcription data from the default language English assumed that "Parry" was intended, as in "Parry Sound, Northeastern Ontario, Canada."); 
determining whether a match for the problem word exists in the secondary language corpus ([0035], identifying the best language-match from the secondary corpus.  See also, [0037] after determining that the acoustical match “in Parry” from the default English corpus is not correct (below a threshold), McAteer determines a match word “en Paris” from the secondary French corpus); and
upon determining that the match exists in the secondary language corpus, providing a second transcription for the utterance ([0036], providing the transcribed text, “He lived on rue des granges, in Paris”.  See also, [0037] after determining that the acoustical match “in Parry” from the default English corpus is not correct (below a threshold), McAteer determines a match word “en Paris” from the secondary French corpus and uses it for transcribing the received sentence).
McAteer does not explicitly disclose determining a second language preference and obtaining a second language corpus based on the second language preference; and determining that the first and second probability score are below a first and second threshold; and performing STT processing using machine learning based on a combination of an acoustic learning model and a grammar learning model.
	Gonzalez-Dominguez in the same field of endeavor teaches system that receives speech data for an utterance, and automatically detects which portions of the speech are in a first [0038], [0040], [0076], acoustic and language models).  Therefore, it would have been obvious at the time the application was filed to use Gonzalez-Dominguez above features with the system of McAteer, in order to identify the right language for transcribed word and thereof improve the quality of multilingual speech-to-text processor.  As to determining that the first and second probability score are below a first and second threshold, the examiner notes that determining whether probability scores are above or below a predetermined threshold is well known in the art.  Therefore, it would have been obvious at the time the application was filed for the system of McAteer in view of Gonzalez-Dominguez to determining that the second probability score is below a second threshold.  This would provide satisfactory accuracy and reduce the calculation of useless scores.
As per claim 2, wherein the default language is set by an STT system (Gonzalez-Dominguez, [0055]).
As per claim 3, wherein determining the second language preference comprises obtaining the second language preference from a user profile, (Gonzalez-Dominguez, [0048]), and the at least one problem word uttered in the second language preference acoustically sounds like a different word in the default language (McAteer, [0036]-[0037], the sentence “He lived on rue des granges, in Paris”.  At least one word such as “Paris” is uttered in the second language, French, and acoustically sounds like a different word “Paree” in the default language English).
As per claim 4, McAteer teaches wherein the STT processing transcribes in the default language and the second language preference, the first transcription is an acoustic transcription of the utterance and is based on the pre-existing corpus of transcription data from the default language,  and the grammatical relevance is based on context of neighboring words ([0009], [0019], contextual relevance. See also [0030], [0031], grammatical relevance is based on context of neighboring words. [0036]-[0037], wherein the default language (English) and the second language (French) were used to transcribe the sentence “He lived on rue des granges, in Paris” ).
As per claim 5, McAteer teaches wherein the utterance is grammatically incorrect based on the context of the neighboring words ([0011], [0030], [0036]-[0038] determining the utterance is grammatically incorrect based on the context of the neighboring words).
As per claim 8-12, McAteer teaches a computer readable medium (Fig. 1 and [0039]).  The remaining steps are rejected under the same rationale as applied to the method steps of rejected claims 1-5. 
As per claim 15-18, system claims 15-18 and method claims 1-5 are related as apparatus and the method of using same, with each claimed element's function corresponding to the claimed method step.  Accordingly, claims 15-18 are similarly rejected under the same rationale as applied above with respect to method claims 1-5. 

Claims 6, 13, 19 are rejected under 35 U.S.C. 103 as being unpatentable over McAteer (US 2016/0179774) in view of Gonzalez-Dominguez (US 20150364129), and further in view of FINKELSTEIN (US 20180233139).
As per claim 6, McAteer in view of Gonzalez-Dominguez does not explicitly disclose wherein: the first threshold is a first probability threshold; the second threshold is a second probability threshold; and the first probability threshold and the second probability threshold are each one of user- defined and algorithmically learned. FINKELSTEIN in the same field of endeavor teaches a user predetermined threshold ([0158]), and a threshold updating module ([0201]-[0202] and Fig. 15).  Therefore, it would have been obvious at the time the application was filed to use the user- defined and the algorithmically learned threshold of FINKELSTEIN with the system of McAteer in view of Gonzalez-Dominguez, in order to provide satisfactory accuracy and reduce the calculation of useless scores.
As per claim 13, McAteer teaches a computer readable medium (Fig. 1 and [0039]).  The remaining steps are rejected under the same rationale as applied to the method steps of rejected claims 6. 
As per claim 19, system claim 19 and method claim 6 are related as apparatus and the method of using same, with each claimed element's function corresponding to the claimed method step.  Accordingly, claim 13 is similarly rejected under the same rationale as applied above with respect to method claim 6. 
Claims 7, 14, 20 are rejected under 35 U.S.C. 103 as being unpatentable over McAteer (US 2016/0179774) in view of Gonzalez-Dominguez (US 20150364129), and further in view of Mangoubi (US 20180137109)
As per claim 7, Gonzalez-Dominguez teaches determining the default language and the second language preference are based on probabilities of one language used in conjunction with another language based on a set of users and their associated spoken languages ([0031], [0037], [0054]), and the second language corpus is in a different language than the default language [0036]-[0037], using English and French language corpuses).  McAteer in view of Gonzalez-Dominguez does not explicitly disclose wherein: grammatical relevance is based on a grammar learning model; acoustical relevance is based on an acoustic learning model; STT processing is refined through use of the machine learning to refine the STT processing and add more words to the pre-existing corpus of transcription data.  However, McAteer in view of Gonzalez-Dominguez teaches training the used language identification modules and neural network (Gonzalez-Dominguez, [0065]), [0066])), correction statistical model and probabilistic models ([0030], [0034]).  Further, Mangoubi in the same field of endeavor teaches a speech recognition includes the capability to recognize and translate spoken language into text ([0003]) using a learning machine wherein one or more of the used dictionaries can be trained or otherwise updated to include new data, including new words, phrases, sentences, pronunciation data, etc. ([0030], [0041], [0063]).  Therefore, it would have been obvious at the time the application was filed to use the machine learning and updating feature of Mangoubi with the combined feature of McAteer in view of Gonzalez-Dominguez, in order to perform the claimed steps.  This would increase the speech recognition accuracy of multiple languages being blended in conversation.
As per claim 14, McAteer teaches a computer readable medium (Fig. 1 and [0039]).  The remaining steps are rejected under the same rationale as applied to the method steps of rejected claims 7. 
As per claim 20, system claim 20 and method claim 7 are related as apparatus and the method of using same, with each claimed element's function corresponding to the claimed method step.  Accordingly, claim 14 is similarly rejected under the same rationale as applied above with respect to method claim 7. 
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELALI SERROU whose telephone number is (571)272-7638.  The examiner can normally be reached on M-F 9 Am - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDELALI SERROU/Primary Examiner, Art Unit 2659